DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 2, 13 and 14 have been fully considered and are partially persuasive.  The objection of claims 2, 13 and 14 has been withdrawn except for claim 14 since Applicant did not fully address claim 14.
Applicant’s arguments, see section titled “Claim Rejections Under 35 USC §112”, with respect to claims 11-12 have been fully considered and are persuasive.  The rejection of claims 11-12 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections Under 35 USC §103”, with respect to claims 1-4 and 15-17 have been fully considered and are persuasive.  The rejection of claims 1-4 and 15-17 has been withdrawn. 

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  change “a signal” in line 2 to “the signal”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change ".  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “rejected” in line 10 to “reject”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, claim 11 has been amended to now recite “random access responses comprising uplink grants” (appears to show that a random access response comprises two or more uplink grants). Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this limitation within the specification. The closest the Examiner could find is that each of random access responses comprises an uplink grant (see e.g., original claim 11). Based on this, the specification does not further support “transmitting the duplicated connection request messages to both of the first cell and the second cell based on the uplink grants”. 

Allowable Subject Matter
Claim(s) 1-4, 6-10 and 12-17 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the amendments herein made to the independent claims incorporating allowable subject matter cited in the non-final rejection indicates the reason(s) the above claims are patentable over the prior arts of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476